DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 8 and 15 have been amended.  Claims 1-6, 8-13, and 15-22 are pending in the current application.
Response to Arguments
Applicant’s arguments filed 05/17/2022 have been fully considered but they are not persuasive.
	Applicant first argues that Rachwalski does not teach “sending… the receiver device information to the second edge device” and “sending… the sender device information to the first edge device” as recited in independent claim 1.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Rachwalski teaches receiving input data and/or parameters containing routing information (Rachwalski - Col. 2 lines 43-67, note receive information from an input information device, receiving input data and/or parameters (which can include routing information, see Col. 5 lines 25-37)).  Additionally, Rachwalski discloses that an operating system, interdomain multicast routing system, or other information processing system (such as user domains 12 shown in Figs. 2 and 3, see Col. 5 lines 25-37) may perform said processes of receiving input data and/or parameters.  Since the claim language does not further define what the “device information” comprises, the cited routing information/parameters may be broadly interpreted as such, as the term encompasses IP addresses, MAC addresses (device-specific), among other types of identification information.  It would have been obvious to one of ordinary skill in the art to have multiple network devices/entities (as shown in Figs. 2 and 3) exchange routing information/parameters (and thus send multiple messages) to enable transmission of data.  Therefore, Rachwalski still teaches “sending… the receiver device information to the second edge device” and “sending… the sender device information to the first edge device” as recited in independent claim 1.
	Applicant further argues that Rachwalski does not teach “enabling, by the controller device, unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message” as recited in independent claim 1.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action, Rachwaslki teaches a multicast access protocol enabling a unicast signal to traverse a unicast communication network using a unicast transmission protocol based on a set of administrative routing parameters (Rachwalski - Claim 1, note first domain administered by a first administrative entity according to a first set of administrative routing parameters (routing information messages, see Col. 5 lines 25-37), the multicast access protocol enables the unicast request signal to traverse a unicast communication network using a unicast transmission protocol).  As discussed above, since multiple network devices/entities can exchange routing information, it would have been obvious to one of ordinary skill in the art to exchange multiple messages to obtain the set of administrative routing parameters required for the multicast access protocol to enable the unicast signal to traverse the unicast communication network.  Therefore, Rachwalski still teaches “enabling, by the controller device, unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message” as recited in independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 10,033,539 B1), hereinafter referred to as Nagarajan, in view of Sato (US 2015/0023242 A1), Thoria et al. (US 9,794,180 B2), hereinafter referred to as Thoria, and Rachwalski et al. (US 8,179,891 B2), hereinafter referred to as Rachwalski.

	Regarding claim 1, Nagarajan teaches a computer-implemented method (Nagarajan - Col. 18 lines 27-33, note instructions in a computer-readable medium may cause a processor to perform the method) comprising:
	receiving, by a controller device, a first management protocol message from a first edge device (Nagarajan - Col. 1 lines 19-23, note network devices within computer networks often include a control unit that provides control plane functionality (thus constituting a controller device); Col. 3 lines 41-45, note receive a first packet from the CE (customer edge) routing device (which may be CE router 8B, see Fig. 1) including multicast join information (management protocol message)), wherein the first management protocol message includes first edge device information associated with the first edge device (Nagarajan - Col. 13 lines 38-40, note retrieve multicast state information from IGMP report (multicast join information); Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast and identifiers for receivers of the traffic (identifiers include IP addresses and/or MAC addresses), the identifiers may include that of CE router 8B), receiver device information associated with a receiver device (Nagarajan - Col. 13 lines 43-47 note multicast state information includes identifiers for receivers of the traffic, the receiver may be customer equipment 4A (see Fig. 1)), and a request by the receiver device to receive multicast data (Nagarajan - Col. 8 lines 33-39, note IGMP report is a multicast join request sent by customer equipment 4A to CE router 8B);
	receiving, by a controller device, a second management protocol message from a second edge device (Nagarajan - Col. 3 lines 41-50, note receive a first packet from CE routing device including multicast join information, the CE routing device may be CE router 8A (see Fig. 1), which makes the first packet different, and can be interpreted to be a second packet), wherein the second management protocol message includes second edge device information associated with the second edge device (Nagarajan - Col. 13 lines 38-40, note retrieve multicast state information from IGMP report; Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast and identifiers for receivers of the traffic (identifiers include IP addresses and/or MAC addresses), the identifiers may include that of CE router 8A) and sender device information associated with a sender device (Nagarajan - Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast, the source may be Multicast Source Device 5 (interpreted as a sender device, see Fig. 1)).
	Nagarajan does not teach a request by the receiver device to receive multicast data using a unicast protocol.
	In an analogous art, Sato teaches a request by the receiver device to receive multicast data using a unicast protocol (Sato - Paragraph [0066], note membership query message (i.e., request) sent by an apparatus (receiver device), which is a message that enables a multicast message to be received by unicast addressing; Paragraph [0067], note a multicast message sent from the providing apparatus is resent by the AP by unicast addressing to the apparatus that has sent the membership query message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sato into Nagarajan in order to resend information without increasing communication overhead (Sato - Paragraph [0067]).
	The combination of Nagarajan and Sato does not teach wherein the first edge device information comprise a first unicast address associated with the first edge device, and wherein the second edge device information comprise a second unicast address associated with the second edge device.
	In an analogous art, Thoria teaches wherein the first edge device information comprise a first unicast address associated with the first edge device (Thoria - Col. 7 lines 45-58, note a first PE (provider edge) may advertise a unicast IP address to a second PE, the unicast IP address may be used as a VXLAN outer destination IP address (for encapsulating other device information such as MAC addresses into a VXLAN header, see Col. 3 lines 14-24)), and wherein the second edge device information comprise a second unicast address associated with the second edge device (Thoria - Col. 7 lines 45-58, note a first PE (provider edge) may advertise a unicast IP address to a second PE; the unicast IP address may be advertised by the second PE or other edge devices (see Col. 7 lines 29-33)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Thoria into the combination of Nagarajan and Sato in order to improve scalability, reduce packet duplication, and improve packet filtering/forwarding (Thoria - Col. 3 lines 14-24 and Col. 7 lines 34-58).
	The combination of Nagarajan, Sato, and Thoria still does not teach sending, by the controller device, the receiver device information to the second edge device; sending, by the controller device, the sender device information to the first edge device; and enabling, by the controller device, unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message.
	In an analogous art, Rachwalski teaches sending, by the controller device, the receiver device information to the second edge device (Rachwalski - Col. 2 lines 43-67, note receive information from an input information device, receiving input data and/or parameters (which can include routing information, see Col. 5 lines 25-37));
	sending, by the controller device, the sender device information to the first edge device (Rachwalski - Col. 2 lines 43-67, note receive information from an input information device, receiving input data and/or parameters (which can include routing information, see Col. 5 lines 25-37)); and
	enabling, by the controller device, unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message (Rachwalski - Claim 1, note first domain administered by a first administrative entity according to a first set of administrative routing parameters (routing information messages, see Col. 5 lines 25-37), the multicast access protocol enables the unicast request signal to traverse a unicast communication network using a unicast transmission protocol).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Rachwalski into the combination of Nagarajan, Sato, and Thoria in order to improve multicast routing across multiple network domains (Rachwalski - Col. 2 lines 9-27).

	Regarding claim 3, the combination of Nagarajan, Sato, Thoria, and Rachwalski, specifically Nagarajan teaches wherein the second management protocol message is received in response to the second edge device receiving the multicast data from the sender device (Nagarajan - Col. 2 lines 42-45, note router forwards multicast traffic received when a multicast join request (such as an IGMP report) has been received, the router may be the second edge device, and the report/request may be the second message).

	Regarding claim 6, the combination of Nagarajan, Sato, Thoria, and Rachwalski, specifically Nagarajan teaches wherein sending the receiver device information to the second edge device and sending the sender device information to the first edge device comprises:
	sending multicast database information to each of the first edge device and the second edge device (Nagarajan - Col. 8 lines 29-30, note multicast source device provides multicast content to requesting devices (which may include the first and second edge devices), the multicast source device may be a database; Col. 10 lines 15-17, note IGMP report forwarded to the multicast source device, the report contains multicast state information (Col. 13 lines 43-47) which may be stored or transmitted as multicast content), wherein the first edge device and the second edge device exchange the multicast data based on the multicast database information (Nagarajan - Col. 11 lines 7-11, note PE (provider edge) routers configured to synchronize multicast state information (database information), forward multicast traffic (between edge routers)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Sato, Thoria, and Rachwalski as applied to claim 1 above, and further in view of Hennig et al. (US 9,871,666 B2), hereinafter referred to as Hennig.

	Regarding claim 2, the combination of Nagarajan, Sato, Thoria, and Rachwalski, specifically Sato teaches wherein the request is to receive the multicast data from the sender device (Sato - Paragraph [0066], note membership query message (i.e., request) sent by an apparatus, which is a message that enables a multicast message to be received by unicast addressing; Paragraph [0067], note a multicast message sent from the providing apparatus (sender device) is resent by the AP by unicast addressing to the apparatus that has sent the membership query message).
	The combination of Nagarajan, Sato, Thoria, and Rachwalski does not teach wherein the request comprises a multicast group address, and wherein the sender device information comprises the multicast group address.
	In an analogous art, Hennig teaches wherein the request comprises a multicast group address, and wherein the sender device information comprises the multicast group address (Hennig - Fig. 7; Col. 6 lines 28-32, note a data request 601 issued by multicast group K 109 using UDP format, the UDP datagram includes the network address of multicast group K 109).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the network address of the multicast group of Hennig into the multicast information provided in the request of Sato in order to enable data communication between various devices to perform protocol conversion (Hennig - Col. 7 lines 1-17).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Sato, Thoria, and Rachwalski as applied to claim 1 above, and further in view of Bichot et al. (US 8,204,055 B2), hereinafter referred to as Bichot.

	Regarding claim 4, the combination of Nagarajan, Sato, Thoria, and Rachwalski does not teach wherein: the receiver device information enables the second edge device to send the multicast data in unicast packets to the receiver device, and the sender device information enables the first edge device to receive the multicast data in the unicast packets from the sender device.
	In an analogous art, Bichot teaches wherein:
	the receiver device information enables the second edge device to send the multicast data in unicast packets to the receiver device, and the sender device information enables the first edge device to receive the multicast data in the unicast packets from the sender device (Bichot - Fig. 4A, note receive IGMP request from user device, forward multicast data packet as unicast frames with destination address corresponding to the source address of the user device; Col. 7 lines 21-27, note IGMP request is received, encapsulated into unicast frames with a destination address corresponding to the source address of the received IGMP request, the address may be that of a transmitting or receiving device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bichot into the combination of Nagarajan, Sato, and Rachwalski in order to support multiple unicast sessions/connections for ARQ-based error correction, reducing data packet loss and enhancing the quality of multicast/broadcast communications in the network (Bichot - Col. 2 lines 34-38).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Sato, Thoria, and Rachwalski as applied to claim 1 above, and further in view of Viera (US 2014/0365621 A1).

	Regarding claim 5, the combination of Nagarajan, Sato, Thoria, and Rachwalski does not teach wherein: receiving the first management protocol message from the first edge device comprises receiving the first management protocol message based on a network configuration protocol (NETCONFG), and receiving the second management protocol message from the second edge device comprises receiving the second management protocol message based on the NETCONF.
	In an analogous art, Viera teaches wherein:
	receiving the first management protocol message from the first edge device comprises receiving the first management protocol message based on a network configuration protocol (NETCONFG) (Viera - Paragraph [0011], note the at least one NETCONF message includes a get operation, which is an SNMP get message to retrieve multicast group context information), and
	receiving the second management protocol message from the second edge device comprises receiving the second management protocol message based on the NETCONF (Viera - Paragraph [0011], note the at least one NETCONF message includes a get operation, which is an SNMP get message to retrieve multicast group context information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Viera into the combination of Nagarajan, Sato, and Rachwalski in order to improve readability and management of network configurations via NETCONF (Viera - Paragraphs [0004]-[0005]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Sato, Thoria, and Rachwalski as applied to claim 1 above, and further in view of Han et al. (US 9,008,118 B2), hereinafter referred to as Han.

	Regarding claim 21, the combination of Nagarajan, Sato, Thoria, and Rachwalski does not teach wherein enabling unicast communication comprises enabling the second edge device to encapsulate the multicast data with a unicast header based on a multicast database information.
	In an analogous art, Han teaches wherein enabling unicast communication comprises enabling the second edge device to encapsulate the multicast data with a unicast header based on a multicast database information (Han - Col. 9 lines 25-32, note ED11 (Fig. 5) (Col. 2 line 55, note edge device) unicasts this multicast message according to a selected multicast distribution tree (MDT), which is determined from the multicast reachability database (MRDB) of ED11, the multicast message is encapsulated as a unicast message (thus having a unicast header) by ED11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han into the combination of Nagarajan, Sato, Thoria, and Rachwalski in order to reduce redundant transmissions and optimize delivery of multicast messages (Han - Col. 4 lines 33-47).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Sato, Thoria, and Rachwalski as applied to claim 1 above, and further in view of Fidler et al. (US 2014/0364115 A1), hereinafter referred to as Fidler.

	Regarding claim 22, the combination of Nagarajan, Sato, Thoria, and Rachwalski does not teach the method further comprising: providing, to a controller device associated with the third edge device, the receiver information associated with the receiver device in response to the receiver device roaming to communicate with a third edge device associated with the controller device.
 	In an analogous art, Fidler teaches the method further comprising:
	providing, to a controller device associated with the third edge device, the receiver information associated with the receiver device in response to the receiver device roaming to communicate with a third edge device associated with the controller device (Fidler - Fig. 1 system 100; Paragraph [0016], note client (receiver device) roaming, an edge device may use a tunnel back procedure to a centralized controller to obtain the current persona information (receiver information) for a client that has entered into the edge device’s coverage area, the centralized controller tracks and stores the persona information; Paragraph [0021], note Fig. 1 depicts a system 100).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fidler into the combination of Nagarajan, Sato, Thoria, and Rachwalski in order to collect, store, and distribute device information without relying on a centralized controller (Fidler - Paragraph [0017]).
Allowable Subject Matter
Claims 8-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Applicant’s independent claims 8 and 15 recite enabling unicast communication of the multicast data, using the unicast protocol, over a shortest path bridging media access control (SPBM) network based on layer-2 parameters between the sender device and the receiver device based on the first management protocol message and the second management protocol message (as described in paragraph [0041] of applicant’s specification, filed 01/04/2017), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lewis et al. (US 2009/0016253 A1) discloses communicating IPv6 multicast over an IPv4 unicast tunnel, and generating IGMP reports.
	Haimi-Cohen et al. (US 2011/0228769 A1) discloses receiving and multicast data for IGMP.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461